          Case 1:14-cr-00468-AT Document 524 Filed 12/02/20 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                       DOC #: ____________________
                                                               DATE FILED: 12/2/2020
              -against-
                                                                        14 Cr. 468-4 (AT)
OSCAR ALMANZAR,
                                                                             ORDER
                       Defendant.
ANALISA TORRES, District Judge:

        The Court will hold an initial appearance in this action on December 9, 2020, at 11:00
a.m., using the Court’s videoconferencing software. See In re Coronavirus/Covid-19 Pandemic,
20 Misc. 176, ECF No. 3 (S.D.N.Y. Sept. 16, 2020) (“[C]onditions, which are unlikely to be
alleviated in the near future, make it impossible for the judges in this District to conduct all
criminal proceedings in person in the courthouses.”). Chambers will provide the parties with
instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling 855-268-
7844, and entering access code 67812309# and PIN 9921299#. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: December 2, 2020
       New York, New York
